ORDER
These matters are before the Court by way of petitions for original jurisdiction, one seeking a writ of mandamus and the other seeking a declaratory judgment. The petitions are granted. While we find briefing unnecessary, the parties may file an addendum in each case to the materials previously submitted to the Court in these matters. Any addendum must be served and filed no later than May 31, 2016. Oral argument will be held in these matters on Thursday, June 16, 2016 at 9:30 a.m. The matters will be consolidated for purposes of oral argument.
/s/Costa M. Pleicones, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.